Citation Nr: 0117092	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether there was clear and unmistakable error in the June 
16, 1987, rating decision that denied entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran, the appellant and A. H.



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1980.  The appellant is his mother as well as his custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which found that no clear and unmistakable 
error (CUE) had been committed in a June 1987 rating decision 
which denied service connection for schizophrenia.  



FINDINGS OF FACT

1.  In June 1987, the Denver, Colorado RO issued a rating 
decision denying service connection for schizophrenia; notice 
of that decision was sent to the veteran's home of record in 
June 1987, and the decision was not appealed.  

2.  The claim which was the basis for the June 1987 rating 
decision was received in March 1987 and identified paranoid 
schizophrenia as a disability for which service connection 
was sought.

3.  The June 1987 rating decision was reasonably supported by 
the evidence on file at that time and prevailing legal 
authority and did not involve improper application of 
statutory and regulatory provisions extant at the time of the 
decision.  


CONCLUSION OF LAW

The rating decision of June 16, 1987, was not clearly and 
unmistakably erroneous in denying service connection for 
schizophrenia.  38 U.S.C.A. §§ 7105, 5108 (West 1991); 
38 C.F.R. §§ 3.104, 3.105 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has theorized that the RO committed significant 
errors in its June 1987 rating decision denying the veteran 
service connection for schizophrenia.  She has urged that the 
RO erroneously failed to properly provide the veteran notice 
of that decision since his mental state prevented him from 
understanding his appellate rights as they were set forth in 
the standard notice form.  She also charges that the RO 
improperly listed the disability denied as a nervous 
condition in the June 24, 1987, letter informing him of the 
denial.  

The Board observes that the VA has met its duty to assist the 
appellant in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the statement of the case issued 
during the pendency of the appeal, the appellant and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The duty to suggest evidence was met during the 
claims process pursuant to 38 C.F.R. § 3.103 (2000).  The 
appellant was afforded appropriate time to submit evidence.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to the 
claims has been obtained and associated with the claims 
folder.

A review of the procedural history of this claim is relevant.  
In March 1987, the veteran filed his original claim for 
entitlement to service connection for schizophrenia, paranoid 
type, 1979, and all other disabilities of record.  That claim 
was denied by a rating decision dated in June 1987, and a 
notice of that decision was mailed to the veteran at his home 
of record which was also the address listed on his claim for 
compensation.  Evidence consisted of service medical records 
as well as private and state agency medical reports showing 
treatment dating from 1983.  The veteran was notified of that 
decision by letter dated in June 1987, which indicated that 
service connection was denied for a "nervous condition," and 
of his appellate rights at that time but did not seek 
appellate review.  Instead, many years later, in February 
1994, the veteran filed a request to reopen the claim for 
service connection for schizophrenia.  Following considerable 
development, service connection was granted in an April 1998 
rating decision, and a 100 percent evaluation was assigned 
for schizophrenia, paranoid type, effective from February 
1994.  

Following a request from the veteran, he was declared 
incompetent in a May 1998 rating decision.  The appellant 
then disagreed with the April 1998 rating decision inasmuch 
as she indicated that the effective date of the award should 
have been the date of the original claim many years earlier.  
The RO issued a statement of the case on the issue of the 
effective date of the award of service connection in June 
1999.  The appellant filed a substantive appeal regarding the 
issue of effective date in September 1999.  However, in 
September 1999, the appellant was informed that her 
substantive appeal was untimely filed and that the appeal for 
the issue of effective date could not be continued.  

Later in September 1999, the appellant, through the service 
representative, filed a claim alleging that clear and 
unmistakable error was made in the June 1987 decision to deny 
service connection for schizophrenia.  The RO found that no 
revision was warranted in the June 1987 rating decision and 
specifically found that there was no error in the 
notification to the veteran.  The RO found that the claim of 
CUE was not valid. 

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997). 

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The appellant has maintained that the CUE in the 1987 
decision was that the RO did not provide proper notice to the 
veteran and that, since he was alleging a mental condition 
that could affect his decision making, the RO should have 
provided additional notice and a clearer explanation of the 
appellate rights.  The appellant cites a lack of reasons and 
bases as well as a failure to identify all evidence 
considered.  The appellant has indicated that she is certain 
that if the veteran were not mentally ill he would have 
entered an appeal to the June 1987 denial.  She has set forth 
her argument during her video conference hearing, as well as 
in her correspondence dated in September, November and 
December 1999.  She has indicated that she does not exactly 
know who got the denial letter in 1987 because she had moved 
to Des Moines before the date of the denial letter, leaving 
the veteran to live with his brother in Colorado.  It was 
also alleged that the characterization of the disorder as a 
nervous condition in the notification letter constituted an 
error as no reference was made to schizophrenia.  Finally, it 
is argued, generally, that at the time of the June 1987 RO 
decision, the evidence of record supported a grant of service 
connection for schizophrenia and that the RO's failure to 
grant service connection was CUE. 

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

At the time of the June 1987 decision, service connection 
could be granted for disability resulting from disease or 
injury that was incurred in or aggravated by a veteran's 
active service, or for certain chronic diseases such as 
psychoses, if the disease was manifested to the required 
degree within a one year period following service.  38 U.S.C. 
§§ 301, 310, 312, 331, 353 (West 1985); 38 C.F.R. §§ § 3.303, 
3.307, 3.309 (1986).

To the extent that the veteran's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1987 RO decision were not before the adjudicator, 
it must fail.  It is clear that the service medical records 
as well as the report of private examinations and 
hospitalizations were before the adjudicator.  That evidence 
contains medical findings which could reasonably support a 
denial of service connection for paranoid schizophrenia, and 
certainly do not compel a favorable decision on that issue.  
No examiner indicated at that time that the veteran's 
schizophrenia started in service in that body of evidence, 
and such a finding was not supported by clinical findings on 
examination.  The medical records available at that time did 
not show any treatment for schizophrenia in service.  The 
veteran reported for treatment of recurrent headaches in 
service, and one treatment record shows that he reported on 
one occasion to the mental health clinic.  The report 
reflects that the veteran became irate when he could not get 
mental health treatment to assist him in getting out of 
service.  There was no record of follow-up treatment.  The 
veteran was reportedly treated for acute paranoid disorder no 
earlier than August 1983.  There is simply nothing in the 
record to suggest that the adjudicators did not have all 
facts known at the time nor that the veteran identified any 
additional treatment records that could support his claim.  
Rather, it is clear that the adjudicators reviewed the 
medical evidence present.  

While records obtained many years later show that the veteran 
did have additional treatment in service, the records on file 
at the time of the decision did not show inservice 
manifestations of schizophrenia nor did they suggest a 
relationship with the condition first diagnosed years later 
and service.  

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.  Regarding the latter assignment of error, the veteran 
contends in essence that the RO failed to properly adjudicate 
the claim for schizophrenia.  The Board notes however, that 
the RO did find that the veteran's schizophrenia did not 
manifest until 1983, several years after service, and as such 
did not merit service connection.  The fact that the RO chose 
to characterize the condition as it did in the notice letter 
is also not illustrative of an improper application of 
statutory or regulatory provisions extant at the time and as 
such it cannot be CUE.  Fugo, supra.  

The Board also recognizes that the veteran also urges that 
the notice was defective in an attempt to show misapplication 
of law to prove CUE or in the alternative to establish grave 
procedural error and thus vitiate the finality of the 1987 
decision.  However, the Board notes that the RO correctly 
followed the regulations with respect to notice of decisions.  
38 C.F.R. § 3.103 required that the claimant be notified of 
any decision affecting the payment of benefits or granting 
relief.  Notice was to include the reason for the decision 
and the right to initiate an appeal.  38 C.F.R. § 3.103 (e) 
(1986).  Notice was defined as written notice sent to the 
claimant or payee at his latest address of record.  38 C.F.R. 
§ 3.1(q) (1986).  Notice of the rating decision was in fact 
mailed to the veteran's address.  The Board finds that the 
notice complied with the laws extant at the time.  Further, 
there was no indication that the veteran was deemed 
incompetent or that he sought to be deemed incompetent at the 
time of the 1987 application.  A veteran is presumed 
competent, even when there is doubt as to whether he is 
capable of administering his own funds.  38 C.F.R. § 3.353 
(1986).  There is no indication in the record at that time 
that he had been deemed incompetent by a court of competent 
jurisdiction or that a guardian had been appointed.  See 
38 C.F.R. § 3.353 (e) (1986).  Thus, the RO did not misapply 
the laws with respect to sending notice to the veteran.  

Additionally, inasmuch as the failure to obtain additional 
specifically identified service medical records could be 
contended to be the equivalent of grave procedural error as 
such term is defined by U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) and Simmons v. West, 13 Vet. App. 501 
(2000), the Board does not find this to be the case.  

In Hayre, the Federal Circuit held that "[i]n cases of grave 
procedural error . . . RO or Board decisions are not final 
for purposes of direct appeal".  Hayre, 188 F.3d at 1333.  
Specifically, the Federal Circuit held that an RO's failure 
to obtain the service medical records of the appellant that 
he had specifically requested be obtained and its failure to 
notify him of its failure to obtain them may have constituted 
a grave procedural error and, if so, then the RO decision at 
issue there was not final.  However, the Board finds that the 
VA fulfilled its duty to obtain the service medical records 
in 1987 as that duty was substantively defined to include in 
its VA Adjudication Procedure Manual M21-1 extant at the 
time.  Although additional service medical records were later 
ultimately received by the RO in connection with the 
veteran's reopened claim, the RO fulfilled its duty to obtain 
identified and available service medical records routinely 
furnished by the custodian of such records at the time of the 
earlier 1987 decision.

On the basis of the above analysis, the Board finds that the 
veteran has not met the relevant burden, and, therefore, the 
June 1987, RO decision did not involve clear and unmistakable 
error and is final.  38 U.S.C.A. §§ 5107, 5108, 7105; 
38 C.F.R. §§ 3.104, 3.105, 3.156.


ORDER

The claim that there was clear and unmistakable error in the 
June 1987, rating decision that denied service connection for 
schizophrenia is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

